Title: From John Adams to Jedidiah Morse, 5 January 1816
From: Adams, John
To: Morse, Jedidiah



Dr Morse
Quincy January 5th 1816

The trials of the officer & Soldiers, who were indited for the slaughter in King Street were pending, for the greatest part of the year 1770, & when they came on, consumed six, or seven days each; the discussions & Decisions, in those cases, convinced the people that they could depend on no protection, against the Sovereignty of Parliament but Providence, & their own Arms. Accordingly they were found in Boston & all the neighboring towns, forming companies, for voluntary, military excercises. Even Salem, Marblehead, & Newbury, caught the flame, though the county of Essex, next to Worcester, & Hampshire, was the last to abandon the Ministry & their Governors.
These trials, as important in the history of Mankind as any that are recorded in the history of Jurisprudence, never have been, and never can be truly, impartially & faithfully represented to posterity. The first was taken down, & transmitted to  England, by a Scottish, or English Stenographer, without any known authority but his own. The British Government have never permitted it to see the light, & probably never will.
The second trial was taken by the same Stenographer, by permission of the Court, & allowed to be published. The Court allowed him to shew his Manuscript to the Council. he brought it to me. Upon reading it over, I found so much inaccuracy, & so many errors, that I scratched out every thing, but the legal Authorities, and the testimonies of the Witnesses. Mr Quincy & Mr Paine, were consulted, and the result of their deliberations appear in the printed trial. Mr Sewall, the Attorney General, who ought, at the hazard of his existence, to have conducted those prosecutions, disappeared; & Mr Paine & Mr Samuel Quincy were substituted, nobody knew, whether by the Court, or the Attorney General. I leave to the Masters of Chess to make their reflections on this curious arrangement of Kings, Knights, and Pawns, upon the board. I speculated little on these Puppet Shows & idle games. To the Law, & the testimony, was my only maxim. The law & the testimony, prevailed and destroyed, as much of my popularity, as Mr. Pitt lost by accepting a peerage and a pension. It was instantly propagated, that I had been bribed by an immense Fee, to sell my Country. I never uttered a word, or suggested a hint, alluding to fees, from first to last. A single Guinea was put into my hand by the Irish Infant, for a retaining fee; ten Guineas were all the fees, I ever received for a whole year of distressing anxiety, & for 13 or 14 days, of the hardest labour in the trials that I ever went through; Add to all this, the Taunts, & Scoffs, & bitter reproaches of the Whigs, & the Giggling, & tittering of the Tories, which was more provoking than all the rest.
This great event,turned the attention, of all the Colonies to it, & the Supremacy of Parliament stared all men in the face. If parliament was omnipotent, could enact what Statutes they pleased, & employ Armies & Navies, Governors, Councellors, & Judges to interpret them, & carry them into Execution, of what use could our houses of representatives be? And what were our religion, Liberties, properties, or Existence worth? I recollect no event which increased the horror of Parliamentary Usurpation, so much as this. The Journals, the pamphlets, & the records of this period, ought to be collected and examined, with patient attentions. About this period, parties in England were as angry, as in America. Wilks, & Junius agitated King, Ministry, parliament, & nation. Oppositions pretended friendship for America; but no members of either house; of Administration, or opposition, ever dared to avow the true American principle, or to express a doubt of the supreme, unlimited Authority of Parliament over all the dominions of the Crown
Standing Armies, in time of peace, stationed in populous Cities to preserve internal peace, Cato’s letters & the Independent Whig, and all the Writings of Trenchard, & Gordon, Mrs Maccahy’s history, Burgh’s political disquisitions, Clarendons history, of the civil war, & all the writings relative to the revolutions in England, became fashionable reading. Hutchinson, whose Ambition, made him as weak as water, had declared publickly in Councel, that he had no Authority over the Kings troops; that the military force had a separate command, & he could do nothing without Dalrymple. Good God! said the public, is this our situation already? Is a military authority, already erected, over the civil Authority, or independent of it. Is a Lieutenant Colonel of a Regiment, Commander in Chief of the Province,? Or even independent upon him. We remember the time when Brigadier, Timothy Ruggles, Commander in Chief of massachusetts troops, was put under the Command of a British Ensign for a whole campaign. Is the whole civil Authority of the province now to be placed under the command of a Lieutenant Colonel of a British regiment? To talk or think of liberty, or Privileges, under a military government, is as idle & absurd as under an Ecclesiastical Government.
How slightly however, historians, may have passed over this event, the blood of the Martyrs, right, or wrong, proved to be the seeds of the Congregation. Not the Battle of Lexington or Bunkers Hill; not the surrender of Burgoyne, or Cornwallis, were more important Events in American history than the battle of Kingstreet, on the 5th of March 1770.
The town of Boston instituted an Annual Oration in Commemoration of this Catastrophe, “upon the danger of standing Armies, stationed in populous Cities, in time of Peace,” and among the first Orators, were such names as Hancock, Warren, and Lovell. These Orations were read, I had almost said by every body that Could read, & scarcely ever with dry eyes. They have now been continued for 45 years! Will you read them all? They were not long continued in their original design; but other gentlemen, with other views, had influence enough to obtain a change from “standing armies,” to “feelings which produced the revolution”. Of these 45 Orations, I have read as many as I have seen.  They have been made the Engine of bringing forward to public notice, young gentlemen of promising genius, whose connections & sentiments, were conformably tolerable to the prevailing opinions of the moment. There is Juvenile Ingenuity in all that I have read. There are few men of consequence, among us, who did not commence their career by an Oration on the 5th of March. I have read these Orations with a mixture of grief, pleasure, & pity. Young gentlemen of genius describing scenes, they never saw, & descanting on feelings they never felt, & which great pains had been taken that they never should feel. When will these orations end? And when will they cease to be monuments of the fluctuations of public opinion, & general feeling in Boston, Massachusetts, New England, & the United States? They are infinitely more indicative of the feelings of the moment, than of the feelings that produced the Revolution.
Remember, Sir, that I am not writing history, nor Annals, I am only stating a few facts, & suggesting a few hints. If I could be 50 years younger, & had nothing better to do, I would have these Orations, collected, & printed in Volumes; and then write the history of the last forty five years, in Commentaries upon them
John Adams.